 
 
IV 
112th CONGRESS
1st Session
H. RES. 480 
IN THE HOUSE OF REPRESENTATIVES 
 
December 1, 2011 
Mr. Canseco submitted the following resolution; which was referred to the Committee on Ethics
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit Members, Delegates, the Resident Commissioner, and officers and employees of the House from buying or selling securities while in possession of material, nonpublic information, and for other purposes. 
 
 
That rule XXIII of the Rules of the House of Representatives (known as the Code of Official Conduct) is amended by redesignating clause 18 as clause 20 and by inserting after clause 17 the following new clauses:

18.
(a)A Member, Delegate, or Resident Commissioner shall place into a blind trust all securities, commodities for future delivery, security-based swaps, or swaps that are transacted on or through the facilities of a national securities exchange or from or through a broker or dealer, unless such individual files with the Clerk a detailed disclosure report of all transactions of securities, commodities for future delivery, security-based swaps, or swaps no later than 5 business days after the last day of a calendar month in which a transaction is completed.
(b)The detailed disclosure report referred to in paragraph (a) shall include the date of all transactions, exact amount of securities, commodities for future delivery, security-based swaps, or swaps bought or sold in the transaction, the exact financial details of the transaction, and any other information as determined by the Committee on Ethics.
(c)The Clerk shall make available to the public a detailed summary of each such disclosure report in a manner prescribed by the Committee on Ethics no later than 60 calendar days after the end of the applicable 5-business day filing period.
19.A Member, Delegate, Resident Commissioner, or officer or employee of the House shall not purchase or sell a security, commodity for future delivery, security-based swap, or swap, on or through the facilities of a national securities exchange or from or through a broker or dealer, while in possession of material, nonpublic information (as determined by the Committee on Ethics) obtained by reason of employment in the House..
2.The amendment made by the first section of this resolution shall take effect 90 days after the date of its adoption. 
 
